COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Deerbrook Mall, LLC

Appellate case number:    01-14-00398-CV

Trial court case number: 2013-49637

Trial court:              11th District Court of Harris County

       On May 14, 2014, relator Deerbrook Mall, LLC filed a petition for writ of mandamus.
The Court requests a response to the petition for writ of mandamus from real party in interest
Harris County Appraisal District. The response, if any, is due to be filed with the Court no later
than June 3, 2014.
       The trial court’s orders, signed on February 24, 2014 and April 7, 2014, in cause number
2013-49637, pending in the 11th District Court of Harris County are stayed. See TEX. R. APP. P.
52.10. The stay is effective until disposition of relator’s petition for writ of mandamus or further
order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: May 15, 2014